            Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 1 of 18




       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

       I, Shane W. Larkin, being duly sworn, depose and states as follows:

                                   AGENT BACKGROUND

       1.       I am a Trooper with the New Hampshire State Police (NHSP) and I have served

in this capacity since August 2, 2002. Since April 2013, I have been assigned to the NHSP

Narcotics and Investigation Unit (“NIU”) and the Federal Bureau of Investigation (FBI) Safe

Streets Gang Task Force (“SSGTF”). I have attended narcotics and criminal investigation

training classes put on by the NHSP, the FBI, and the New Hampshire Police Standards and

Training Council.

       2.       Over the course of my career, I have conducted approximately one hundred

investigations into unlawful drug trafficking, including violations of Title 21, United States

Code, Sections 841(a)(1). As a result, I have conducted, or participated in, the following

investigative techniques: physical and electronic surveillance; controlled purchases of narcotics;

execution of search warrants; debriefings of cooperating sources and defendants; reviews of

taped conversations; and analysis of records related to drug trafficking. Through my education,

training and experience, I am familiar with the methods used by drug traffickers to transport,

store, conceal and distribute illegal drugs and their proceeds. In connection with drug-trafficking

investigations, I have conducted follow-up investigations into the concealment of money and

other assets, including review of bank and other financial records. Furthermore, in other drug-


                                                 1
            Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 2 of 18




trafficking investigations, I have identified co-conspirators through review of drug trafficking

ledgers, telephone bills and records, photographs, and financial records.

       3.       I have also participated in investigations involving court-authorized interception

of wire and electronic communications. Based on these prior investigations, I am familiar with

the ways in which drug traffickers conduct their business, including, but not limited to, their

methods of importing and distributing drugs, their use of cellular telephones, and their use of

numerical codes and code words to conduct their transactions.

                                      PURPOSE OF AFFIDAVIT

       4.       The FBI is currently conducting an investigation into drug trafficking activities of

THOMAS A. DEWARE in the District of New Hampshire. Based on my training and

experience and the facts as set forth in this affidavit, I believes that DEWARE has committed, is

committing, and will continue to commit offenses involving distribution and possession with

intent to distribute controlled substances, in violation of Title 21, United States Code, Section

841(a)(1).

       5.       This affidavit is submitted in support of an application for a warrant to search

various premises used by DEWARE in furtherance of his drug-trafficking operations and to

seize evidence of drug trafficking as described in Attachment B. Specifically, this affidavit is

being submitted in support of a search warrant for the following premises located on Deware

Drive, Belmont, New Hampshire 03220:



                                                  2
            Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 3 of 18




             a) A white singlewide aluminum-sided mobile home located at 37 Deware Drive,

                Belmont, New Hampshire (hereinafter “Subject Premises A”), as further

                described below and in Attachment A; and

             b) An off-white camper trailer with brown stripe located in the northwest corner of

                the property at Deware Drive, Belmont, New Hampshire (hereinafter “Subject

                Premises B”), as further described below and in Attachment A.

       6.       I make this affidavit based upon my personal knowledge derived from my

participation in this investigation and upon information from the following sources, which I

believe to be reliable:

             a) My training and experience investigating drug-trafficking offenses;

             b) Oral and written reports, and documents about this and related investigations that
                I have received from members of the FBI and the SSGTF;

             c) Statements of a confidential source;

             d) Controlled purchases of narcotics;

             e) Physical surveillance conducted by members of the FBI and the SSGTF, the
                results of which have been reported to me either directly or indirectly; and

             f) Law enforcement and public databases.

       7.       The purpose of this affidavit is limited to showing that probable cause exists to

support the issuance of a search warrant. Accordingly, while this affidavit contains all the

material information I am aware of that is pertinent to the requested search warrant, it does not

include each and every fact known by me or other investigators concerning the investigation.




                                                 3
            Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 4 of 18




             CONFIDENTIAL SOURCE AND RELIABLITY OF INFORMATION

       8.       Information relevant to this investigation has been provided to the FBI by a

confidential source (hereinafter “CS”) who has provided information to the FBI since May 2019,

which information has been proven reliable and resulted in six drug seizures.

       9.       CS’s cooperation with law enforcement in this investigation is based upon

consideration in a pending state court matter in which CS was charged with receiving stolen

property. At the time of CS’s active cooperation in this investigation, CS had a criminal history

that consisted of eight prior arrests. CS has several convictions for misdemeanor offenses,

including for conduct after an accident, willful concealment, disobeying an officer, driving after

revocation or suspension, receiving stolen Property.

       10.      To the extent possible, historical information provided by CS in the instant

investigation has been corroborated by independent investigative means, including, but not

limited to, review of police reports as well as public and law enforcement databases. CS has

readily admitted to CS’s own participation in criminal activity, including the possession and

distribution of controlled substances. Moreover, I believe the controlled purchases conducted by

CS described below were conducted in a controlled manner and every necessary precaution was

taken to maintain the integrity of the evidence. In addition, I have reviewed video and audio

recordings for each controlled purchase conducted during this investigation. In my opinion, the

recordings are consistent with the CS’s description of the events. For these reasons, I believe the

information provided by CS, as set forth below, is credible and reliable.

       11.      According to CS, CS has known DEWARE for approximately four years and

they have a drug-only relationship. In those four years, CS has purchased methamphetamine

from DEWARE on multiple occasions. These prior drug transactions have all taken place at


                                                 4
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 5 of 18




Subject Premises A. In addition to the methamphetamine purchased by CS, CS has personal

knowledge that DEWARE traffics in cocaine and cocaine base as well.

                   DEWARE DRIVE PROPERTIES IN BELMONT, NH

       12.    From the Belmont Police Department and the Town of Belmont, New Hampshire,

I learned that Subject Premises A and Subject Premises B are located on a parcel of land

owned by Leona J. Deware and Thomas A. Deware. Based on information gained through this

and a related investigation, I know that various members of the Deware family reside in separate

residential structures on this parcel of land. The photograph below shows the boundaries of the

Deware Drive parcel, which is demarcated within the orange line:




                                               5
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 6 of 18




       13.    According to CS, which I have independently corroborated through this

investigation, DEWARE resides at Subject Premises A, a white singlewide aluminum-sided

mobile home. An aerial view of Subject Premises A and other structures within the curtilage is

depicted below:




       14.    As detailed below, this investigation has identified Subject Premises B, an off-

white camper trailer with a brown stripe, located in the northwest corner of the parcel at Deware

Drive, as another location used by DEWARE in furtherance of his drug-trafficking activities. An

aerial overview showing Subject Premises A and Subject Premises B is included below:




                                               6
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 7 of 18




          Subject Premises B, an off-white
          camper trailer with brown stripe, is
         located in the northeast corner of the
               parcel at Deware Drive.




                       Subject Premises A, a white singlewide
                       aluminum-sided mobile home, is located
                                at 37 Deware Drive.



                                                  PROBABLE CAUSE

       15.      In the instant investigation, from June 5, 2019, through September 10, 2019, CS

made four controlled purchases of narcotics from DEWARE. For each of the below-described

controlled purchases, CS and CS’s vehicle were searched by agents before and after each

operation and no contraband was discovered. For each controlled purchase, CS was equipped

with audio and video surveillance equipment and agents maintained surveillance of CS. In

addition, the audio and video surveillance equipment allowed agents to monitor the CS in real

time. At the completion of each controlled purchase discussed below, CS surrendered the drugs

purchased to agents at a pre-determined location, and agents conducted field tests to obtain

presumptive results.



                                                      7
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 8 of 18




       16.     The FBI has sent the drugs for laboratory confirmation. At the time of the

submission of this affidavit, only the chemical analysis for the June 5, 2019, controlled purchase

has been completed, while the remaining analysis results are still pending.

       17.     According to CS, DEWARE does not use the telephone to conduct his drug-

trafficking business. CS advised that DEWARE generally maintains a supply of drugs. In order

to purchase drugs, CS must travel directly to DEWARE’s location, specifically Subject

Premises A. For this reason, there were no consensually recorded or monitored telephone calls

between the CS and DEWARE made during the instant investigation.

                                 Controlled Purchase on June 5, 2019

       18.     On June 5, 2019, I provided $360 in U.S. currency to CS and directed CS to meet

with DEWARE to purchase 7 grams of methamphetamine. CS traveled by car to Subject

Premises A. When CS arrived at Subject Premises A, CS and DEWARE walked outside and

then into a tool shed located next to Subject Premises A. While inside the tool shed, DEWARE

asked CS what CS wanted and CS replied, “2 eight balls [7 grams]” of methamphetamine.

DEWARE then removed drugs from his black pouch that he was wearing across his body and

handed the drugs to CS. In return for the drugs, CS provided $360 to DEWARE, who placed

the money back in his black pouch. After this transaction, CS asked whether DEWARE would

be able to sell a larger quantity of methamphetamine, specifically a quarter ounce, the next time.

DEWARE responded that he should be able to sell CS a larger quantity and would charge $900

for an ounce. CS then left Subject Premises A and returned to meet with agents.

       19.     At the predetermined location, CS surrendered the audio/video recording

equipment and the drugs. TFO Derek Feather and I conducted a field test of the drugs obtained

from DEWARE. The field test showed a presumptive positive for methamphetamine.


                                                8
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 9 of 18




       20.    The drugs obtained from DEWARE on June 5, 2019, were submitted to the DEA

Northeast Laboratory for chemical analysis. Chemical analysis revealed that the drugs sold to

the CS was d-methamphetamine hydrochloride, with a net weight of 6.7 grams and purity of

98% +/- 6%.

                                Controlled Purchase on July 26, 2019

       21.    On July 26, 2019, I provided $800 in U.S. currency to CS and directed CS to meet

with DEWARE to purchase half ounce (14 grams) of methamphetamine. CS traveled by car to

Subject Premises A. When CS arrived at Subject Premises A, CS saw DEWARE outside on

his tractor. CS asked DEWARE for “four of the ice or chicken.” According to CS, DEWARE

uses the term “chicken” to refer to methamphetamine. In my experience, “ice” is a common

slang term for methamphetamine. After DEWARE step off the tractor, DEWARE and CS went

inside Subject Premises A and down into the basement where DEWARE took out a scale,

removed a quantity of drugs from his black pouch that he was wearing across his body, and

began weighing out the drugs. Because there was insufficient drugs in the black pouch,

DEWARE retrieved additional drugs from a safe in the basement. DEWARE then gave the

drugs to CS. DEWARE charged CS $500 for the half ounce (14 grams) of methamphetamine.

CS paid $500 to DEWARE, who placed the money in his black pouch. CS then left Subject

Premises A and returned to meet with agents.

       22.    At the predetermined location, CS surrendered the audio/video recording

equipment, the extra $300, and the drugs. FBI Special Agent Paul Mullen and I conducted a

field test of the drugs obtained from DEWARE. The field test showed a presumptive positive

for methamphetamine.




                                               9
        Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 10 of 18




                             Controlled Purchase on September 5, 2019

       23.    On September 5, 2019, I provided $1000 in U.S. currency to CS and directed CS

to meet with DEWARE to purchase 1 ounce (28 grams) of methamphetamine. CS traveled by

car to Subject Premises A. When CS arrived at Subject Premises A, CS spoke with an

unidentified female, who advised that DEWARE was in the “pit” portion of the property,

located in the northwest corner of the parcel at Deware Drive, where he pushes dirt around on his

tractor. CS then traveled to the “pit” to meet with DEWARE, who was accompanied by an

unknown white male. Upon CS’s arrival at the “pit”, CS joined DEWARE and the unknown

white male inside Subject Premises B, an off-white camper trailer with a brown stripe.

DEWARE offered crack cocaine to CS to smoke. CS declined DEWARE’s offer and stated CS

is not using. CS advised DEWARE that CS had $1000 to purchase an ounce (28 grams) of

methamphetamine. DEWARE retrieved a clear plastic baggy of methamphetamine from a

location just inside the front door of Subject Premises B and provided the drugs to CS. CS paid

$1000 to DEWARE. CS then left Subject Premises B and returned to meet with agents.

       24.    At the predetermined location, CS surrendered the audio/video recording

equipment and the drugs. SA Mullen and I conducted a field test of the drugs obtained from

DEWARE. The field test showed a presumptive positive for methamphetamine.

                            Controlled Purchase on September 10, 2019

       25.    On September 10, 2019, I provided $1500 in U.S. currency to CS and directed CS

to meet with DEWARE to purchase 1 ounce (28 grams) of methamphetamine. CS traveled by
                                               10
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 11 of 18




car to Subject Premises A. When CS arrived at the Subject Premises, CS met with DEWARE

in the basement. DEWARE appeared to be smoking cocaine or cocaine base. CS told

DEWARE that CS had $500 to pay off a previous drug debt owed by one of CS’s associates and

an additional $1000 for an ounce of methamphetamine. CS provided a total of $1500 to

DEWARE. DEWARE removed drugs stored in an area of the basement near toolboxes. As

DEWARE prepared the drugs for their transaction, CS noticed that DEWARE had at least three

additional ounces of methamphetamine in his possession. DEWARE provided 2 clear plastic

baggies containing methamphetamine to CS. Following the transaction, CS exited the basement

and left Subject Premises A to meet with agents.

       26.     At the predetermined location, CS surrendered the audio/video recording

equipment and the drugs. TFO Feather and I conducted a field test of the drugs obtained from

DEWARE. The field test showed a presumptive positive for methamphetamine.

                         CHARACTERISTICS OF DRUG TRAFFICKING

       27.     Based on my training and experience, I have learned that individuals involved in

narcotics activity employ a number of sophisticated techniques, either singly or in combination,

to further their business, or to avoid detection by law enforcement. I know that drug traffickers

often maintain records, ledger books, receipts, drug customer lists, notes and other papers

relating to importation, transportation, purchasing and distribution of illegal drugs and the

proceeds derived from the sale of controlled substances. Such documentation may be in code.

The aforementioned records, ledger books, receipts, drug customer lists, notes and other papers
                                              11
          Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 12 of 18




are commonly maintained where the drug traffickers have ready access to them, such as on their

persons, or in their homes, businesses or vehicles. These individuals also commonly maintain

books, papers and/or electronic records, which reflect addresses or telephone numbers for their

associates in the drug-trafficking organization, and such items may be in code. Moreover, drug

dealers often take, or cause to be taken, photographs of themselves, their associates, their

properties, or their products, and usually maintain these photographs in their residences. In

addition, drug traffickers usually keep paraphernalia for weighing, packaging and distributing

drugs.

         28.   It is common practice for drug dealers to secrete contraband, proceeds of drug

sales, and records of drug transactions in secure locations within their residences and

outbuildings adjoining their property, stash houses, and/or places of business, for easy access and

to conceal such items from law enforcement authorities. Persons involved in drug trafficking

have, in the past, concealed in their residences, stash houses, and/or places of business, caches of

illegal drugs, currency, jewelry, automobile titles, firearms and other items of value that are the

proceeds of illegal drug transactions in order to protect such assets from law enforcement seizure

and/or theft by other criminals. Additionally, documents often exist in these places that contain

evidence of financial transactions relating to obtaining, transferring, secreting, or engaging in the

trafficking of illegal drugs. Drug traffickers often maintain documents indicating travel in

interstate and/or foreign commerce, such as travel itineraries, plane tickets, boarding passes,
                                                 12
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 13 of 18




motel and hotel receipts, passports and visas, credit cards receipts, and bills that are related to

their drug trafficking activities, such as for safety deposit boxes, offshore bank accounts or

telephone bills.

       29.     It is common for drug traffickers to generate substantial profits as a result of

illegal drug dealing. These persons often maintain large amounts of U.S. currency in order to

operate and finance their ongoing drug distribution enterprise. Based on training and experience,

your affiant knows that drug dealers typically do not use banks or bank accounts to store and

transfer drug proceeds due to the risk of law enforcement detection. Simply put, many drug

traffickers know banks have reporting requirements for large cash transactions and transactions

involving the movement of large sums of money from one account to another. However, when

drug traffickers amass large proceeds from the sale of drugs, they may attempt to legitimize these

profits by utilizing banks, and their attendant services, securities, cashier’s checks, money drafts,

letters of credit, brokerage houses, real estate, and business fronts, among other things.

Moreover, drug traffickers often rely upon third-party nominees to assist in the concealment of

drug proceeds through legitimate bank accounts, loans, leases, etc., to launder money into

commerce without drawing law enforcement attention. For example, I know that drug proceeds

are often comingled with legitimate funds in bank accounts or used as collateral in loans held in

the names of third-party nominees. Family members, lower-level co-conspirators, spouses and

paramours are often used to assist in this concealment activity. Because these individuals do not
                                                  13
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 14 of 18




necessarily sell drugs themselves, they may not feel the need to hide or destroy documents that

are evidence of crimes, including money laundering of drug proceeds. Indeed, documents

related to the concealment of drug proceeds are often found in the homes and businesses of the

true owners and/or third-party nominees months after they are acquired and are useful to agents

in establishing the amounts of money earned or spent by drug traffickers.

       30.     At their residences and/or other safe locations, drug traffickers often possess

firearms, including, but not limited to, handguns, pistols, revolvers, rifles, shotguns, machine

guns and other weapons, to protect and secure a drug trafficker’s property from law enforcement

seizure and/or theft by other criminals. Such property may include, but is not limited to,

narcotics, jewelry, narcotics paraphernalia, books, records and U.S. currency.

                                             CONCLUSION

       31.     Based on the facts set forth in this affidavit, as well as my training and

experience, I believe there is probable cause to believe that DEWARE has committed, is

committing, and will continue to commit offenses involving distribution and possession with

intent to distribute controlled substances, in violation of Title 21, United States Code, Section

841(a)(1). Based on the above-detailed controlled purchases, I believe that DEWARE uses

Subject Premises A and Subject Premises B, as described further in Attachment A, to store,




                                                 14
         Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 15 of 18




package and/or distribute controlled substances and maintain other, non-drug evidence of his

criminal activities. Accordingly, I respectfully request that search warrant be issued.



                                              /s/ Shane Larkin
                                              Shane Larkin
                                              Task Force Officer, FBI



        Sworn to and subscribed before me on this _____th
                                                    15    day of October, 2019.




                                              Judge Andrea K. Johnstone
                                              United States Magistrate Judge




                                                15
        Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 16 of 18



                                      ATTACHMENT A
                                   Properties to Be Searched
       Subject Premises A, located at 37 Deware Drive, Belmont, New Hampshire, 03220, is a

white singlewide aluminum-sided mobile home, including the curtilage and all other structures

within the curtilage, including, but not limited to, the shed adjacent to the mobile home. An

aerial view of Subject Premises A is depicted below:




                                                1
        Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 17 of 18



       Subject Premises B, located in the northwest corner of Deware Drive in Belmont, New

Hampshire, is an off-white camper trailer with a brown stripe. An aerial overview showing

Subject Premises A and Subject Premises B is included below:




          Subject Premises B, an off‐white camper
            trailer with brown stripe, is located in
           northwest area of the parcel at Deware
                      Drive, Belmont, NH.




           Subject Premises A, a white singlewide aluminum‐
           sided mobile home and its adjoining structures, is
                      located at 37 Deware Drive.




                                                       2
      Case 1:19-mj-00210-AJ Document 1-1 Filed 10/15/19 Page 18 of 18



                                  ATTACHMENT B
                         ITEMS TO BE SEARCHED AND SEIZED

1.   Controlled substances, including, but not limited to, methamphetamine and any other illicit
     controlled substances;

2.   Paraphernalia used and commonly associated with the possession and/or distribution of
     controlled substances, including, but not limited to, scales, packaging materials (e.g.,
     plastic baggies, plastic or glass vials, heat sealing machines), pipes, and materials used for
     “cutting” or diluting controlled substances;

3.   Any records of past, present or future drug transactions, including ledgers or logs
     containing information about other drug dealers, customers and/or transactions;

4.   Significant sums of U.S. Currency;

5.   Firearms; and

6.   Personal effects or documents tending to establish property interest in the Subject
     Premises, including, but not limited to, personal identification, driver’s license, passports,
     vehicle registration certificates, birth certificates, deeds, bills, correspondence, utility bills,
     and canceled envelopes.




                                                 1
